Citation Nr: 1825148	
Decision Date: 04/26/18    Archive Date: 05/07/18

DOCKET NO.  14-42 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to exposure to contaminated water at Camp Lejeune.

2.  Entitlement to service connection for hypertension, to include as secondary to coronary artery disease. 

3.  Entitlement to an increased disability rating in excess of 10 percent for coronary artery disease, status post myocardial infarction.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	James Nathan Guin, Esq.




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Marine Corps from July 1966 to July 1969.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In November 2017, the Veteran testified at a hearing (video conference) at the RO before the undersigned Veterans Law Judge (VLJ).  Hearing transcripts have been associated with the record.

The issues of entitlement to an increased rating for coronary artery disease, entitlement to service connection to hypertension, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).






FINDINGS OF FACT

1.  The Veteran served more than 30 days at the United States Marine Corps Base Camp Lejeune between 1966 and 1969; he is thus presumed to have been exposed to contaminants in the water at Camp Lejeune.

2.  The Veteran's kidney cancer is presumptively related to his exposure to contaminated water at Camp Lejeune.


CONCLUSION OF LAW

The service-connection criteria for kidney cancer have been met. 38 U.S.C. §§ 1131, 5103A, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for kidney cancer, which he contends is due to exposure to contaminated water while stationed at Camp Lejeune during active military service.

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service. 38 U.S.C. § 1110; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred in service. Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted on a presumptive basis for certain diseases associated with exposure to contaminants (defined as the volatile organic compounds trichloroethylene (TCE), perchloroethylene (PCE or PERC), benzene, and vinyl chloride) in the on-base water supply located at Camp Lejeune, even though there is no record of such disease during service, if they manifest to a compensable degree at any time after service, in a veteran, former reservist, or a member of the National Guard, who had no less than 30 days (consecutive or nonconsecutive) of service at the United States Marine Corps Base Camp Lejeune and/or Marine Corps Air Station New River in North Carolina, during the period beginning on August 1, 1953 and ending on December 31, 1987.  Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (codified at 38 C.F.R. pt. 3).  This presumption may be rebutted by affirmative evidence to the contrary. Id.   

Effective March 14, 2017, 38 C.F.R. §§ 3.307 and 3.309 were amended to add eight diseases to the list of diseases associated with contaminants present in the water supply at U.S. Marine Corps Base Camp Lejeune.  The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer. 82 Fed. Reg. at 4,185 (codified at 38 C.F.R. § 3.309(f)).  As such, if a Veteran is diagnosed with a listed condition and had qualifying service at Camp Lejeune, then the disability is presumed to be related to service. Id.   

The amendments apply to claims received by VA on or after January 13, 2017, and claims pending before VA on that date.  They do not apply retroactively to claims previously adjudicated.  The Veteran's claim was on appeal and still pending on January 13, 2017, and the amended regulations apply.
The Board finds that competent, credible, and probative evidence establishes that the Veteran's kidney cancer is etiologically related to his active duty service.

The Veteran's military personnel record establishes that the Veteran served in Camp Lejeune for at least six months during the recognized contamination period from June 1968 to January 1969.  VA concedes that any veteran who served at Camp Lejeune for more than 30 days between August 1953 and December 1987 was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there. 

The record also establishes that the Veteran was diagnosed with kidney cancer in 2012.  Specifically, VA treatment records document a left renal mass was removed by radical nephrectomy in July 2012, which was identified as renal cell cancer. 

Given the amendments to 38 C.F.R. §§ 3.307 and 3.309, the Veteran's kidney cancer is presumed to be related to his exposure to contaminated water at Camp Lejeune during his military service.  For this reason, service connection for kidney cancer is warranted.


ORDER

Entitlement to service connection for kidney cancer is granted.


REMAND

Although the Board regrets the additional delay, the Board finds that further development is required before the claim on appeal is decided.  

The Veteran indicated during his November 2017 hearing that his cardiac symptoms had worsened over the last several years.  Specifically, he indicated that he has to modify his activities due to dizziness and experienced chest pains two to three times per week.  Further, the Veteran stated he was taking five prescribed heart medications and was instructed to use nitroglycerin for chest pains lasting longer than one minute.  In light of this suggestion of a possible worsening, the coronary artery disease claim must be remanded for a new VA examination.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim).  

In addition, to date, the Veteran has not been afforded an examination to determine the nature and etiology of his claimed hypertension.  VA must provide an examination when there is competent evidence of a disability (or persistent or recurrent symptoms of a disability) that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim.  38 U.S.C. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.  Here, there is a private treating physician's letter supports which suggests the Veteran's hypertension may have been caused by herbicide agent exposure or aggravated by his service connected coronary artery disease.  See Third Party Correspondence dated July 11, 2013.  Thereby, the evidence warrants obtaining a VA medical examination for an opinion regarding nexus. 

Further, the Veteran indicated there were outstanding private treatment records which need to be obtained upon remand.  

The Board finds that the claim for a TDIU is inexplicably intertwined with the increased rating claim for coronary artery disease.  As such, both issues must be remanded and adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Accordingly, the case is REMANDED for the following actions:

1.  Copies of all outstanding VA and private treatment records should be obtained and associated with the claims file.  Specifically, the AOJ should obtain any outstanding treatment records from Cardiology Associates located in Fairhope, Alabama, and any other outstanding treatment records as identified by the Veteran.

2.  Thereafter, the Veteran should be scheduled for a VA examination with an appropriate examiner in order to determine the current nature and severity of his service-connected coronary artery disease.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  

The examiner should identify any symptoms that the Veteran currently manifests or has manifested that are attributable to his service-connected coronary artery disease.  The examiner is also requested to provide an opinion regarding the impact of the Veteran's coronary artery disease on his ability to obtain and maintain substantially gainful employment.  

The examiner is asked state the consideration given to the Veteran's competent and credible testimony given in the November 2017 hearing that he experiences chest pains two to three times per week, and that he is required to limit physical activity to five to ten minutes before taking a break.

A rationale for all requested opinions shall be provided.  If the examiners cannot provide an opinion without resorting to mere speculation, they shall provide a complete explanation stating why this is so.  In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature, extent, onset, and etiology of his hypertension.  The claims folder should be made available and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner is requested to provide the following information:

(a)  The examiner should state whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's currently diagnosed hypertension is due to or otherwise causally or etiologically related to his military service. 

(b)  The examiner should also state whether it is at least as likely as not that the Veteran's hypertension is caused by or is permanently aggravated by his service-connected coronary artery disease.  In this regard, the examiner should note that a rationale is required for both causation and aggravation.

(c)  The examiner should also state whether it is at least as likely as not that the Veteran's hypertension is caused by or is permanently aggravated by his in service exposure to herbicide agents. In this regard, the examiner should note that a rationale is required for both causation and aggravation.

In providing these opinions, the examiner should state what consideration was given to the Veteran's treating physician's letter dated July 13, 2013.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.)

4.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim for an increased rating for coronary artery disease must be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


